Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
 
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/18.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0014090 to Tsujino in view of US 4589597 to Robisch.
Claims 1, 11-12:
Tsujino teaches a method for forming a low reflection film onto a substrate (abstract).  The low reflection film is formed from a composition comprising a hydrolysable metal compound (i.e. a silica precursor), silica fine particles, water, acid catalyst, and solvent [0056].  The liquid medium is the combination of water and solvent.  Water has a boiling point less than 150°C.  The solvent is preferably a glycol [0058] such as ethylene glycol, propylene glycol, and hexylene glycol [0055], all of which are alcohols having a boiling point greater than 150°C.  With respect to the relative amount of water and solvent, it is shown that the concentration of the individual components are chosen through routine optimization [0053; 0055] including ranges that overlap with the claimed ranges [0056].  It is additionally 
Tsujino does not specify an electrostatic spraying process.  However, Robisch teaches a method for using a rotary atomizer spray painting device to apply paint and other materials in liquid atomized form adapted for electrostatic paint spraying (1:5-8).  Such a device has found widespread use in industry because they produce a finely atomized cloud or spray which results in a high quality coating on a workpiece (2:3-11).  In such an electrostatic process, the point droplets are directly electrically charged so that they are attracted to a grounded workpiece (1:18-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating process of Tsujino to incorporate the electrostatic spraying process of Robisch because the electrostatic spraying process is disclosed as being well-known in the industry to produce high quality coating on a workpiece.
Neither of the above references teach the surface temperature of the substrate is 15-50°C during charging and spraying. It would have been obvious to one of ordinary skill in the art to perform the process at standard room temperature and humidity.

Claim 2:
Robisch disclosed a rotational speed of 25000-75000 rpm (2:15-18).
Claim 3:
Robisch teaches a plurality of jets of air for shaping the atomized paint pattern as it develops from bell 14 (5:1-5).  Although a specific air pressure is not disclosed, it would have been obvious to routinely optimize the air pressure in order to achieve the desired shaping effect.
Claim 4: 

Claims 13-14:
The exemplarily surface roughness is relatively small due to the small particle size [0091].  However, silica particles having a larger particle size are disclosed [0019] and would result in a larger roughness value.  Due to this relationship, the claimed surface roughness would have been obvious through routine optimization and selection of the silica particle size.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0014090 to Tsujino in view of US 4589597 to Robisch in view of US 2006/0046071 to Richter.
The prior art references discussed above do not teach the claimed solid content in the coating composition.  However, Richter teaches an antiglare coating compositions for forming and antiglare layer (abstract) comprising colloidal silica particles [0025] and a silane [0028].  In this application, the concentration of colloidal silica is kept small, less than 10 wt. % [0038].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a minor amount of silica particles to the antiglare composition because Richter teaches that such a combination results in a synergistic balance of antiglare optical properties in combination with high levels of durability [0023].  In addition, the solid content explicitly disclosed by Richter, the amount of solid silica particles would have been obvious through routine optimization in order to achieve the desired antiglare optical properties.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.